                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF TENNESSEE


IN RE:                                          : CASE NO: 18-07554-RSM
                                                : CHAPTER: 13
                                                :
CHONGHUN KIM                                    :
    Debtor                                      :
                                                :

                       NOTICE OF APPEARANCE AND REQUEST
                          FOR SERVICE OF ALL NOTICES

       BANK OF AMERICA, N.A. (hereinafter referred to as “Creditor”) hereby enters its

appearance and the law firm of Rubin Lublin TN, PLLC, pursuant to Bankruptcy Rules 2002 and

9010, hereby enters their appearance as attorneys for Creditor with regard to all matters and

proceedings, pleadings and complaints and adversary proceedings filed in connection with the

above-referenced case, showing counsel's name, office address and telephone number as follows:

                                     Natalie Brown, Esq.
                                   Rubin Lublin TN, PLLC
                                 119 S. Main Street, Suite 500
                                     Memphis, TN 38103
                                        (877) 813-0992
                                  nbrown@rubinlublin.com

and hereby requests that the Clerk of Court add the Law Firm to the mailing matrix for said

Creditor.




Case 3:18-bk-07554      Doc 15    Filed 11/26/18 Entered 11/26/18 17:35:19           Desc Main
                                  Document     Page 1 of 2
       PLEASE TAKE FURTHER NOTICE that this request is made without submitting to the

jurisdiction of the Court, without waiving service of process or otherwise waiving any rights.


Respectfully submitted,

Rubin Lublin TN, PLLC

By:/s/ Natalie Brown
Natalie Brown
TN BPR No. 022452
Rubin Lublin TN, PLLC
119 S. Main Street, Suite 500
Memphis, TN 38103
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Creditor



                                CERTIFICATE OF SERVICE

       This is to certify that I have this day served the foregoing by depositing same in the U.S.
Mail, with adequate postage affixed thereon to the said parties as follows:


JOHN TERENCE TENNYSON, ESQ
TENNYSON & WIGGINGTON PLLC
611 COMMERCE STREET
SUITE 2609
NASHVILLE, TN 37203

Henry Edward Hildebrand, III, Trustee
Office of the Chapter 13 Trustee
PO BOX 340019
Nashville, TN 37203

This 26th day of November, 2018

/s/ Natalie Brown
Natalie Brown
TN BPR No. 022452
Rubin Lublin TN, PLLC
119 S. Main Street, Suite 500
Memphis, TN 38103
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Creditor




Case 3:18-bk-07554        Doc 15   Filed 11/26/18 Entered 11/26/18 17:35:19            Desc Main
                                   Document     Page 2 of 2
